Citation Nr: 0805744	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals, excision 
of a foreign body from the left eye.  

2.  Entitlement to service connection for bilateral shin 
contusions.  

3.  Entitlement to service connection for a jaw disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a left foot 
disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from November 1992 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in July 2004, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran has a 1 millimeter scar on the left cornea, 
as a residual of excision of a foreign body from the left eye 
during his active service.  

2.  The veteran does not have residuals of bilateral shin 
contusions during his active service.  

3.  The veteran does not have a jaw disorder related to 
disease or injury during his active service.  

4.  The veteran does not have a low back disorder related to 
disease or injury during his active service.  

5.  The veteran does not have a left foot disorder related to 
disease or injury during his active service.  


CONCLUSIONS OF LAW

1.  A 1 millimeter scar on the left cornea, as a residual of 
excision of a foreign body from the left eye was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

2.  Bilateral shin contusions were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  

3.  A jaw disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

4.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

5.  A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  




Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  By way of a 
letter sent to the appellant in March 2002 that addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also, essentially, asked to 
submit evidence and/or information in his possession to the 
AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless in relation for the claims that are being denied, as 
no rating or effective date will be assigned them.  As to the 
issue being allowed, the RO will have an opportunity to 
notify the veteran when effectuating the grant.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and all records identified by the veteran, 
including VA clinical records.  The veteran has been examined 
and medical opinions obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In this case, the Board notes the first requirement that 
there be medical evidence of a current disability.  That an 
injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  It is not enough to 
show disease or injury during service, there must currently 
be a residual disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There must be a current disability.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Service 
connection can also be granted for any disease diagnosed 
after discharge, if all the evidence establishes it was 
incurred in service. 38 C.F.R. § 3.303(d).  

Residuals of Excision of a Foreign Body from the Left Eye

Service medical records from March 1995 show that the veteran 
had 2 metallic flakes imbedded in the lateral side of his 
left eye.  The flakes and rust rings were removed.  
Subsequent notes showed that an area of defect on the lower 
lateral left eye was healing.  The service medical records 
did not document any further eye complaints or treatment.  On 
examination for separation from service, in January 1998, the 
veteran's eyes and opthalmoscopic findings were clinically 
normal.  

Pursuant to the remand of the Board, the veteran was afforded 
an eye examination in October 2004.  This disclosed a very 
faint 1 millimeter scar on the left cornea, about 3 
millimeters from the limbus at 4:00.  This would be the 
position of the residual defect diagrammed in the service 
medical records following the removal of the metal flakes and 
rust rings.  Consequently, the Board grants service 
connection for these residuals.  

In October 2004, the examiner commented that the scar was not 
interfering with vision or visually debilitating to any 
degree.  This does not mean that there are no residuals, but 
merely goes to their extent.  The RO will consider this 
information when assigning the initial rating.  See Dingess.  

Refractive error was noted when the veteran was examined for 
entrance to service, in February 1992, on examination for 
separation from service, in January 1998, and on the recent 
examination in October 2004.  Refractive error is not a 
disability within the meaning of the laws and regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  Consequently, this decision can not grant service 
connection for the veteran's refractive error.  

Bilateral Shin Contusions

In August 1995, the veteran complained of pain in both shins 
following a motor vehicle accident.  There was edema of the 
shins, bilaterally.  X-rays showed no fracture or 
discontinuity.  There were no further shin complaints, 
findings, or diagnoses in service.  On separation 
examination, in January 1998, the veteran's lower extremities 
were normal.  

On VA examination in February 2002, there were no shin 
complaints.  Examination of the lower extremities showed them 
to have no edema or cyanosis.  No shin abnormalities were 
reported.  

On the August 2004 VA examination, the claims file was 
reviewed.  It was reported that the veteran had no complaints 
about his bilateral shins at that time.  Physical examination 
showed no deformity, angulation, false motion, shortening, 
intra-articular involvement, malunion, loss of motion, false 
joints, tenderness, edema, painful motion, weakness, redness, 
or heat.  Gait and posture were normal.  The diagnosis was no 
bone disease.  

On VA examination in February 2005, the veteran recalled the 
motor vehicle accident in service when his knees hyperflexed 
and butted the dashboard.  The examiner reported findings for 
the service-connected knee disorders.  X-rays of the shin 
area were negative.  The veteran was not tender along the 
tibial spine distal to the knees, bilaterally.  The examiner 
pointed out that the area was commonly known as the shin area 
and was negative.  It was the examiner's impression that 
while there were knee symptoms, they did not involve the 
distal tibial shin.  It was the examiner's opinion that 
bilateral shin contusions were not related to the veteran's 
active service.  

The veteran's joints were examined by VA in August 2006.  
There were knee complaints and findings, but none related to 
his shins.  

The veteran does not have the medical training or experience 
to diagnose a current disability.  38 C.F.R. § 3.159(a) 
(2007).  A diagnosis from a medical professional is required.  
In this case, there is no such diagnosis.  The veteran has 
been seen by medical professionals several times since the 
injury in service and the doctors did not find any evidence 
of a chronic shin disorder.  There is no opinion linking a 
chronic shin disorder to service.  Quite the opposite, the 
only competent medical opinion directly on point flatly 
stated that bilateral shin contusions were not related to the 
veteran's active service.  The medical reports and opinions 
form the preponderance of evidence in this case and they are 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

A Jaw Disorder

In August 1995, the veteran also complained that his jaw was 
stiff, following the motor vehicle accident.  Examination 
showed the tempromandibular joint to be intact.  Neither the 
service medical nor dental records reflect any jaw 
complaints, findings or diagnoses.  The veteran was seen for 
an annual dental examination in February 1996 and there were 
no jaw complaints, findings or diagnoses.  There were no jaw 
complaints, findings or diagnoses on the January 1998 
separation examination.  On that examination, it was reported 
that the veteran's head and mouth were normal.  

There is no competent medical documentation of a jaw disorder 
following service.  

On VA dental examination in February 2005, the claims folder 
was available and reviewed.  The veteran reported injuring 
his head when it was severely jerked in the accident in 
service.  He said that he had symptoms that were more severe 
on the right side and consisted of generalized soreness, 
difficulty opening wide, and his jaw getting tired when 
chewing harder food.  He reported that he had 
tempromandibular joint (TMJ) symptoms less frequently in the 
past few years, on an average of every 2 or 3 months.  He 
stated that the TMJ's were symptomatic with an average oral 
pain level of 3 to 4 out of 10, the worst being 6 out of 10.  
He was unaware of clenching or grinding his teeth.  He 
reported occasional popping and clicking when eating.  A 
complete oral examination was performed.  The interincisal 
range of motion was 46 millimeters.  Left lateral excursion 
was 4 millimeters and right lateral excursion was 5 
millimeters.  The TMJ's were not symptomatic or tender to 
palpation.  The diagnosis was mild TMJ symptoms on and off.  
It was noted that available service dental records indicated 
the TMJ's were normal in 1995, 1996 and 1997.  The examiner 
expressed the opinion that it was not as least as likely as 
not that the current mild TMJ symptoms were related to 
service.  

Here, again, there is no competent medical evidence to 
support the presence of current residuals of the injury in 
service.  Rather, the service and post-service medical 
records, as well as the February 2005 medical opinion form a 
preponderance of competent evidence and that preponderance of 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Low Back Disorder

The medical records made after the August 1995 accident do 
not reflect any back complaints.  They show that the back was 
examined and there was no costovertebral angle or spine 
tenderness.  On separation examination, in January 1998, the 
veteran's spine was normal.  There were no back complaints, 
findings, or diagnoses when the veteran was examined by VA in 
February 2002.  

On VA examination in August 2004, the claims file was 
reviewed.  The veteran reported taking medication for back 
pain.  The examiner found no evidence of bone disease; gait 
and posture were normal.  There was no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, reverse 
lordosis, or ankylosis.  There were no left or right motor or 
sensory abnormalities, and straight leg raising was negative.  
There were no neurogenic bowel or bladder, or other 
neurologic abnormalities.  Lumbar spine motion disclosed 
active flexion to 70 degrees and passive flexion to 90 
degrees, with pain starting at 70 degrees.  Extension went to 
20 degrees.  Active lateral flexion went to 30 degrees, 
bilaterally.  Active lateral rotation went to 30 degrees, 
bilaterally.  There was pain on termination of movement.  
There was no additional limitation of motion on repetitive 
movement .  There was no additional limitation of motion due 
to pain.  The diagnosis was a lumbar strain.  The examiner 
expressed the opinion that the lumbar strain was unlikely 
related to service because the veteran did not have back pain 
after the accident nor did he complain of back symptoms 
during his separation physical examination.  

On this issue, the veteran does have a current disability, 
but the claim fails because there is no connection to 
service.  He does not have the medical expertise to provide a 
competent medical opinion connecting the current back 
symptoms to service.  His assertion that there is a 
connection is merely his claim.  The evidence is against that 
claim.  There is no evidence of back symptoms in service; the 
veteran's spine was normal on examination for separation from 
service; and the recent opinion is against a connection to 
service.  Once, again, the preponderance of competent 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Left Foot Disorder

The service medical records show that, in August 1996, the 
veteran fell with his motorcycle, in the process, hitting his 
left knee, foot, and ankle.  He reported that his left foot 
had a constant tingle.  Capillary refill was normal.  
Neurologic responses were good in all 5 digits of the left 
foot.  Mobility of the toes was less than the right foot.  
There was pain on inversion, but not on eversion.  X-rays 
indicated no fracture or other abnormality.  

The service medical records do not show any further left foot 
complaints, findings, or diagnoses.  On separation 
examination, in January 1998, the veteran's feet were normal.  

On examination in February 2002, the veteran reported that he 
was fine except for tinnitus.  Examination of his extremities 
showed he had no edema or cyanosis.  His feet were warm to 
the touch.  

On VA examination in August 2004, the claims file was 
reviewed.  The veteran's history of foot trauma was noted.  
He reported a functional limitation of standing, to 15 to 30 
minutes.  He reported being unable to walk more than a few 
yards.  He told of symptoms including instability, 
tenderness, and calluses.  Examination showed evidence of 
abnormal weight bearing and callus formation.  However, there 
was no abnormal motion, crepitus, edema, effusion, 
fatigability of the foot, instability, mass, muscle atrophy, 
painful motion, redness, spasm, tenderness, heat, or 
weakness.  The skin and gait were normal.  There was no 
deformity or structural abnormality of the foot.  X-rays were 
negative.  The examiner concluded that there was no foot 
diagnosis.  He commented that there was no foot complaint at 
present.  

Again, although there was a foot injury in service, there is 
no competent evidence that it had chronic residuals or that 
it resulted in a current disability.  The service medical 
records, the separation examination report, the February 2002 
VA examination report, and the August 2004 examination report 
form a preponderance of competent medical evidence that 
establishes the veteran does not have a left foot disability 
as the result of his injury in service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.    




ORDER

Service connection for a 1 millimeter scar on the left 
cornea, as a residual of excision of a foreign body from the 
left eye, is granted.  

Service connection for bilateral shin contusions is denied.  

Service connection for a jaw disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a left foot disorder is denied.   



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


